DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per claims filed on 8/3/21, claims 19-36 are currently pending in the application.

Applicant’s election without traverse of Group I invention (claims 19-35) in the reply filed on 8/3/21 is acknowledged. Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 19, 33-35 are objected to because of the following: 
Claim 19 recites the limitation “wherein the one or more polymers comprises at least 50% by weight of thermoplastic polymers”, i.e. the adhesive may comprise only one polymer. Therefore, the phrase “thermoplastic polymers” may be amended to recite “one or more thermoplastic polymers” for consistency, as supported by the specification (PGPUB -[0060, 0066-0067], Examples).
Claims 33-35 recite the limitation “anodized aluminum (E6EV1)”. Examiner is unable to ascertain what “E6EV1” refers to, and requests Applicants to provide additional information on the product. For the purpose of Examination, Examiner interprets the limitation to “mean anodized aluminum”.
Appropriate corrections and/or clarifications are required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33-35 recite the limitation “a polycarbonate disk (Makrolon 099)”. The claim recites a registered trademark product, i.e. Makrolon 099. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polycarbonate disk and, accordingly, the identification/description is indefinite. For the purpose of prosecution, Examiner interprets “polycarbonate disk (Makrolon 099) to mean “polycarbonate disk”.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-28, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Schümann et al. (US 2016/0108287 A1), in view of Tsukagoshi et al. (US 2003/0178138 A1).
Schümann teaches a reactive adhesive film comprising, (a) a polymeric film-forming matrix, (b) at least one reactive monomer or reactive resin, and (c) a reagent selected from the group consisting of a radical initiator and an activator, and a reactive 2-component adhesive film for bonding various materials, such as metal, wood, glass and/or plastic (Ab., [0009, 0069-0079], ref. claims). The reference further teaches a reactive adhesive film system comprising two reactive films, wherein the first adhesive film comprises (a) a polymeric film-forming matrix, (b) at least one reactive monomer or reactive resin, and (c) at least one initiator in particular a radical initiator (i.e. an adhesive film comprising a layer of an adhesive) and a second reactive adhesive film comprising (a) a polymeric film-forming matrix, (b) at least one reactive monomer or reactive resin, and (c) an activator [0007].
Disclosed polymeric film-forming matrix may be a thermoplastic polymer, such as a polyester or copolyester, a polyamide or copolyamide, a polyacrylic acid ester, an acrylic acid ester copolymer, a polymethacrylic acid ester, a methacrylic acid ester copolymer, thermoplastic polyurethanes as well as chemically or physically crosslinked substances of the above-mentioned compounds or blends of different thermoplastic polymers [0025], and may be present in the range of about 20-80 wt% based on the total mixture of the components of reactive adhesive film [0030]. 
The reference further teaches at least one reactive monomer or reactive resin, reactive to a radical polymerization in the range of approximately 20 to 80% by wt. based on the total mixture of the constituents of the reactive film [0031-0040]. As initiators for radical polymerization, the prior art teaches any radical initiator known in the prior art, including peroxides as preferred initiators [0041-0044].
Schümann is silent with regard to a layer of an adhesive comprising (1) a thermoplastic polymer in an amount of at least 50% by wt. in one single embodiment, and (2) at least one peroxide having a 1 minute half-life temperature of less than 200oC as in the claimed invention (claim 19).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Schümann teaches one or more thermoplastic polymers, such as polyester or copolyester, a polyamide or copolyamide, a polyacrylic acid ester, an acrylic acid ester copolymer, a polymethacrylic acid ester, a methacrylic acid ester copolymer, thermoplastic polyurethanes etc. [0025], in the range of about 20-80 wt% based on the total mixture of the components of reactive adhesive film [0030]. It is noted that the reference teaches addition and condensation type thermoplastic polymers in an amount which overlaps with claimed “at least 50% by wt.”, with no explicit teaching of any residual unsaturation, i.e. C=C multiple bonds, in the disclosed addition polymers.
With regard to (2), the secondary reference to Tsukagoshi teaches adhesives, such as those formed from radically curing adhesives [0109], comprising a radically polymerizable compound and a polymerization initiator and further containing a film-forming material [0116-0118], wherein the initiator may be chosen from peroxides such as diacyl peroxides, dialkyl peroxides, peroxy esters, peroxy ketals, including [sic]isobutyl peroxide, [sic]lauroyl peroxidie, [sic]benzoyl peroxidie, [sic] 3,5,5-trimethanylhexanoyl peroxidie, dicumyl peroxide (i.e. peroxides having claimed structural formula R-O-O-R’ wherein R and R’ are organyl groups [0123-0128]. Disclosed initiators overlap in scope with those disclosed as useable advantageously in the claimed invention (PGPUB- [0053]). Furthermore, the reference teaches that the polymerization initiator is appropriately selected depending on the desired bonding temperature and the desired storage stability, but in view of achieving high reactivity and excellent storage stability, preferred are organic peroxides having a half-life period of 1 minute at 170oC or lower [0123]. Given the teaching in Tsukagoshi on organic peroxides having a half-life period of 1 minute at 170oC or lower for achieving high reactivity and excellent storage stability, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include organic peroxides having a half-life period of 1 minute at 170oC or lower in Schümann’s reactive adhesive films comprising any amount of thermoplastic polymer, including those having at least 50% by wt. of a thermoplastic polymer, and thereby arrive at the claimed invention (claim 19).
With regard to claim 20, Tsukagoshi teaches dicumyl peroxide [0128].
With regard to claim 21, Schümann teaches radical initiators, such as peroxides, in an amount of 3 to 30% by wt. of the total mixture of constituents of the reactive adhesive film [0044-0046].
With regard to claims 22-25, 27, Schümann teaches thermoplastic polyurethanes, semi-cyrstalline thermoplastic polymers, thermoplastic polymers having a softening temperature of less than 100oCC, in particular less than 80oC (encompasses not more than 25oC), thermoplastic polymers having a glass transition temperature of not more than 25oC, and a thermoplastic polyurethane elastomer [0025-0029]. It is noted that DSC is an art recognized method for experimentally measuring Tg of (co)polymers.
With regard to claim 26, Schümann teaches adhesive films obtainable by curing and crosslinking at temperatures of from room temperature to 100oC [0071].
With regard to claim 28, Schümann teaches adhesion-enhancing additives (adhesion promoters, tackifier resins) as further constituents of the adhesive film [0055].
With regard to claims 31-35 which recite properties of the adhesive film, Schümann teaches adhesive films (A) and (B), very preferably each have a thickness in the region of up to 500 m, for example film thicknesses of 20 to 500 m [0074], and cured films thereof [0071]. Additionally, Schümann teaches reactive adhesive films comprising one or more thermoplastic polymers in overlapping amount, and Tsukagoshi teaches advantages of initiators having claimed structural formula and a half-life period of 1 minute at 170oC or lower. Thus, it would have been obvious to a skilled artisan to reasonably expect compositions of overlapping scope from the combination to have the claimed properties as materials and their properties are inseparable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claims 19, 21, 26, 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Komori (US 7,854,990 B2).
	Komori teaches a sheet-shaped adhesive, comprising ethylene-vinyl acetate copolymer (reads on thermoplastic polymers) and an organic peroxide contained therein, wherein the organic peroxide is peroxy carbonate having a formula I or II, useful as a transparent adhesive layer used in the preparation of a film-reinforced glass or a laminated glass (Ab., col. 1, lines 5-15, col. 8, lines 26-67).
 
    PNG
    media_image1.png
    173
    378
    media_image1.png
    Greyscale

It is noted that the present specification (PGPUB- [0053]) discloses tert-butyl peroxy isopropylcarbonate and tert-butyl peroxy-2-ethylhexylcarbonate (read on formula II and formula I), as examples of representative peroxides useable in the invention. Therefore, the claimed half-life characteristic must be inherent to the disclosed initiators of formula I and formula II. The reference further teaches a transparent adhesive layer comprising ethylene-vinyl acetate copolymer, 0.5 to 5.0 parts by wt. organic peroxide, based on 100 parts by wt. of ethylene-vinyl acetate copolymer, and 1.0 to 3.0 parts by wt. of triallyl (iso)cyanurate, said amounts of organic peroxide and triallyl (iso)cyanurate being based on 100 parts by wt. of ethylene-vinyl acetate copolymer (col. 3, lines 10-26, ref. claims).
	The prior art is silent on an adhesive comprising a thermoplastic polymer in an amount as in the invention in one single embodiment as in the claimed invention (claim 19).
It is noted that the reference teaches ethylene-vinyl acetate copolymer, i.e. an addition type thermoplastic polymer, in an amount which overlaps with claimed “at least 50% by wt.”, with no explicit teaching on any residual unsaturation, i.e. of C=C multiple bonds, in the copolymer. Given the teaching in Kamori, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate an adhesive from any amount of ethylene-vinyl acetate copolymer, including in amounts of at least 50% by wt., and thereby arrive at the claimed invention. As stated above in paragraph 8, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to claim 21, the reference teaches 0.5 to 5.0 parts by wt. organic peroxide, based on 100 parts by wt. of ethylene-vinyl acetate copolymer, and 1.0 to 3.0 parts by wt. of triallyl (iso)cyanurate, said amounts of organic peroxide and triallyl (iso)cyanurate being based on 100 parts by wt. of ethylene-vinyl acetate copolymer (col. 3, lines 10-26, ref. claims).
With regard to claim 26, disclosed adhesive compositions cure at elevated temperatures (examples) and disclosed organic peroxides of formula (I) and formula (II) read on thermal initiators.
With regard to claims 28-30, the reference teaches silane couplings agents such as -chloropropylmethoxysilane, vinyltriethoxysilane, vinyl-tris(-methoxyethoxy)silane, -methacryloxypropylmethoxysilane, -glycidoxypropyltrimethoxysilane, -glycidoxypropyltriethoxysilane, -(3,4-epoxycyclohexyl)ethyltrimethoxysilane, vinyltrichlorosilane, -mercaptopropylmethoxysilane, -aminopropyltriethoxysilane, N--(aminoethyl)--aminopropyltrimethoxysilane, for enhancing the adhesive strength (col. 8, lines 9-25) (read on claimed adhesion promoter).
With regard to claims 31-35 which recite properties of the adhesive film, a skilled artisan would reasonably expect Komori’s adhesive layers formed from the adhesive composition of overlapping scope to be capable of providing for the claimed properties as materials and their properties are inseparable. As stated above in paragraph 9, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schümann et al. (US 2016/0108287 A1), in view of Tsukagoshi et al. (US 2003/0178138 A1) and Komori (US 7,854,990 B2).
The discussions with regard to Schümann, Tsukagoshi and Komori from paragraphs 8 and 9 above are incorporated herein by reference.
Although Schümann-Tsukagoshi combination is silent on an adhesive film comprising an adhesion promoter, Komori teaches adhesives comprising a silane coupling agent for enhancing the adhesive strength between a transparent adhesive layer and glass or plastic film (read on adhesion promoter). The reference further teaches silane coupling agents comprising methoxy and/or ethoxy groups as in the claimed invention strength (col. 8, lines 9-25). Given the teaching in Komori on advantages on including a silane coupling agent in adhesive layers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include the same in Schümann’s adhesive films, as modified by Tsukagoshi, and thereby arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-27, 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. Schümann et al. (US 10,711,163 B2), in view of Tsukagoshi et al. (US 2003/0178138 A1).
Reference claims 1, 5 and 8 in Schümann are as follows:

    PNG
    media_image2.png
    537
    557
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    311
    583
    media_image3.png
    Greyscale

Thus, the first solid-form reactive adhesive film (i.e. a layer) according to reference claim 1 comprises an inert thermoplastic polyurethane (i.e. a thermoplastic polymer having no C=C multiple bonds), the initiator according to ref. claim 5 may be a peroxide, and the amount of inert thermoplastic polyurethane may be 20-80% by wt. according to ref. claim 8, i.e. may be greater than 50 wt.% of the first adhesive film.
The reference claims are silent with regard to (1) an adhesive layer comprising at least 50% by wt. of a thermoplastic polymer and (2) at least one peroxide as in the claimed invention (claim 19).
With regard to (1), ref. claim 8 recites an overlapping range of the thermoplastic polymer.
With regard to (2), the discussion with regard to the secondary reference to Tsukagoshi from paragraph 7 above is incorporated herein by reference. Given the teaching in Tsukagoshi on organic peroxides having a half-life period of 1 minute at 170oC or lower for achieving high reactivity and excellent storage stability, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include organic peroxides having a half-life period of 1 minute at 170oC or lower in Schümann’s first adhesive film comprising any amount of thermoplastic polymer, including those having at least 50% by wt. of a thermoplastic polymer, and thereby arrive at the claimed invention (claim 19).
With regard to claim 20, Tsukagoshi teaches dicumyl peroxide [0128].
With regard to claim 21, Tsukagoshi teaches 2 to 15% by wt. of initiator [0123]. As such, the amount of the initiator in an adhesive is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 22, reference claim 1 recites the first solid-form reactive film as comprising a thermoplastic polyurethane.
With regard to claims 23-26, it is noted that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). In this regard, the patent disclosure to Schümann teaches semi-crystalline thermoplastic polymers, thermoplastic polymers having a softening temperature of less than 100oC, a glass transition temperature of not more than 25oC (col. 3, lines 50-65), and curing by heat (col. 3, lines 6-12).
With regard to 27, ref. claim 2 recites a thermoplastic elastomer.
With regard to claims 31-35 which recite properties of the adhesive film, reference claim 14 is drawn to a composite bonded by a kit comprising the reactive adhesive film of reference claim 1. Given that reference claims in Schümann teaches a reactive adhesive film comprising one or more thermoplastic polymers in overlapping amount, and Tsukagoshi teaches advantages of initiators having claimed structural formula and a half-life period of 1 minute at 170oC or lower, it would have been obvious to a skilled artisan to reasonably expect compositions of overlapping scope from the combination ref. claims and Tsukagoshi to be capable of providing for the claimed properties as materials and their properties are inseparable.

12.	Claims 19-27, 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-14 of U.S. Patent No. Schümann et al. (US 10,400,140 B2), in view of Tsukagoshi et al. (US 2003/0178138 A1).
Reference claims 1, 2 and 4 in Schümann are as follows:

    PNG
    media_image4.png
    281
    416
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    114
    424
    media_image5.png
    Greyscale

The reference claims are silent with regard to (1) an adhesive layer comprising at least 50% by wt. of a thermoplastic polymer and (2) at least one peroxide as in the claimed invention (claim 19).
With regard to (1), ref. claim 4 recites an overlapping range of the thermoplastic polymer.
With regard to (2), the discussion with regard to the secondary reference to Tsukagoshi from paragraphs 7 and 11 above is incorporated herein by reference. Given the teaching in Tsukagoshi on organic peroxides having a half-life period of 1 minute at 170oC or lower for achieving high reactivity and excellent storage stability, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include organic peroxides having a half-life period of 1 minute at 170oC or lower in Schümann’s first adhesive film comprising any amount of thermoplastic polymer, including those having at least 50% by wt. of a thermoplastic polymer, and thereby arrive at the claimed invention (claim 19).
With regard to claim 20, Tsukagoshi teaches dicumyl peroxide [0128].
With regard to claim 21, reference claim 4 recites 3 to 30% by wt. of initiator.
With regard to claim 22, reference claim 1 recites thermoplastic polyurethane.
With regard to claims 23-27, noting that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent  per In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970), the patent disclosure to Schümann discloses semi-crystalline thermoplastic polymers, thermoplastic polymers having a softening temperature of less than 100oC, a glass transition temperature of not more than 25oC (col. 3, lines 45-63), curing by heat (col. 3, lines 1-7) and thermoplastic elastomers (col. 4, lines 1-3).
With regard to claims 31-35 which recite properties of the adhesive film, reference claim 14 is drawn to a composite bonded by a kit comprising the reactive adhesive film of reference claim 1. Given that reference claims in Schümann teaches a reactive adhesive film comprising one or more thermoplastic polymers in overlapping amount, and Tsukagoshi teaches advantages of initiators having claimed structural formula and a half-life period of 1 minute at 170oC or lower, it would have been obvious to a skilled artisan to reasonably expect compositions of overlapping scope from the combination ref. claims and Tsukagoshi to be capable of providing for the claimed properties as materials and their properties are inseparable.

Claims 19-21, 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/281.753 (reference application ‘753, prelim. amdt. dated 3/31/21). Although the claims at issue are not identical, they are not patentably distinct from each other because reference claims 1, 2, 4 and 7 are as follows:

    PNG
    media_image6.png
    404
    927
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    195
    945
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    631
    627
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    584
    732
    media_image9.png
    Greyscale

Thus, copending claim 2 recites a (co)polymer (A) formed from more than 5 to 100 wt.% of (meth)acrylic (co)monomer (a) functionalized with epoxide groups and may have a wt. average molecular wt. of 2,000,000 (i.e. encompasses high molecular wt. thermoplastic polymers having no C=C multiple bonds)), copending claim 4 recites dicumyl peroxide as an initiator (also recited in claim 20 of the present application) which must inherently have the claimed 1 minute half-life temperature of less than 200oC, and copending claim 7 recites (co)polymer (A) within the range of 5 to 99.8 wt.%.
	The copending claims are silent with regard to an adhesive comprising at least 50 wt. % of a thermoplastic polymer in the claimed invention. However, it would have been obvious to one of ordinary skill in the art to prepare the adhesive films of copending claims from a thermoplastic (meth)acrylic (co)polymer (A) within the range of 5 to 99.8 wt.% as recited in copending claim 7, including in an amount of at least 50% by wt., and comprising dicumyl peroxide as the in the initiator as recited in claims 19 and 20 of the instant application.
	With regard to claim 21, copending claim 7 recites at least one radical initiator at 0.1 to 10.0 wt.%.
With regard to claims 31-35 which recite properties of the adhesive film, given that copending claims obviate the claimed adhesive film, it would have been obvious to a skilled artisan to reasonably expect compositions of overlapping scope to be capable of providing for the claimed properties as materials and their properties are inseparable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over either (1) claims 1-22 of U.S. Patent No. Schümann et al. (US 10,711,163 B2, ‘163), in view of Tsukagoshi et al. (US 2003/0178138 A1) and Komori (US 7,854,990 B2), or (2) claims 1-8, 11-14 of U.S. Patent No. Schümann et al. (US 10,400,140 B2, ‘140), in view of Tsukagoshi et al. (US 2003/0178138 A1) and Komori (US 7,854,990 B2), or (3) claims 1-13 of copending Application No. 17/281.753 (reference application ‘753, prelim. amdt. dated 3/31/21), in view of Komori (US 7,854,990 B2).
The discussions with regard to claims in Schümann ‘163, Schümann ‘140, reference application ‘153, and teachings of Tsukagoshi from paragraph 11, 12, 13 and 7 above, respectively, and Komori from paragraph 10 above are all incorporated herein by reference.
Although claims of Schümann ‘163-Tsukagoshi combination, Schümann ‘140-Tsukagoshi combination and reference application ‘153 are all silent on an adhesive film comprising an adhesion promoter, Komori teaches adhesives comprising a silane coupling agent for enhancing the adhesive strength between a transparent adhesive layer and glass or plastic film (read on adhesion promoter). The reference further teaches silane coupling agents comprising methoxy and/or ethoxy groups as in the claimed invention strength (col. 8, lines 9-25). Given the teaching in Komori on advantages on including a silane coupling agent in adhesive layers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include the same in claims of Schümann’s adhesive films, as modified by Tsukagoshi, or in the claims of adhesive films in ‘153 and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB 1536271 A teaches hot-melt adhesives and coating compositions comprising (a) a softenable polymer substantially free from aliphatic unsaturation, (b) a tack resin, e.g. glycerol rosin ester, (c) a free radical initiator, (d) a free radical bridging agent and optionally (e) an extender.
Briggs et al. (US 2003/0109638 A1) teach adhesives containing either an amine or a peroxide component and the co-reactive peroxide or amine component is mixed with the adhesive just prior to bonding. Disclosed adhesive composition includes a mixture of about 1 percent to about 35 percent by weight of chlorinated polymer, about 1 percent to about 35 percent by weight of a nitrile elastomer, a rubber-modified acrylonitrile copolymer, or mixtures thereof, and about 25 percent to about 90 percent by weight of an alkyl acrylate or methacrylate monomer, and benzoyl peroxide as the initiator.
Schümann (WO2014/202402, equivalent of US 10,400,140 B2 in English) teaches a reactive 2-component adhesive film system, comprising 20-80 wt.% of an inert thermoplastic polyurethane film-forming matrix, 20-80 wt.% of a reactive monomer and 3-30% by wt. of a radical initiator (Ab., ref. claims).

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satya B Sastri/
Primary Examiner, Art Unit 1762